Title: To John Adams from Jeremy Belknap, 15 April 1795
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston 15 April 1795

I regret that Mr Thomson’s Letter did not come to hand till after the others were printed; but I believe there is enough to prove the misinformation of Dr Kippis.
Several copies have been printed separately from the Collections of the Historical Society, three of which I enclose; if you wish for any more, you shall have them. If it be agreeable to you I could wish one may be sent to your Son in Holland with a request that it may be translated and published in that Country.
I am with great respect / yr very hble servt

Jeremy Belknap